
	
		I
		112th CONGRESS
		2d Session
		H. R. 5818
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain fitness
		  equipment.
	
	
		1.Certain fitness
			 equipment
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Fitness equipment designed for in-home use incorporating two
						independent treadles with separately moving belts that rotate around a
						mechanical treadle and that simultaneously move up and down with progressive
						amounts of resistance creating a fitness modality which simulates a treadmill
						and a stair climbing machine (provided for in subheading
						9506.91.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
